

EXECUTION VERSION
CARVANA AUTO RECEIVABLES DEPOSITOR LLC
as Seller
and
SONORAN AUTO RECEIVABLES TRUST 2017-1 TERM
as Purchaser





TRANSFER AGREEMENT



 










August 7, 2018





--------------------------------------------------------------------------------



TABLE OF CONTENTS
Page
ARTICLE I DEFINITIONS
2
Section 1.1
Definitions; Rules of Construction
2
ARTICLE II CONVEYANCE OF CONTRACTS
2
Section 2.1
Conveyance of Contracts
2
Section 2.2
Intent of the Parties
4
ARTICLE III REPRESENTATIONS AND WARRANTIES
5
Section 3.1
Representations and Warranties of the Seller
5
Section 3.2
Representations and Warranties of the Purchaser
9
Section 3.3
Affirmative Covenants of the Seller
10
Section 3.4
Negative Covenants of the Seller
10
ARTICLE IV MISCELLANEOUS PROVISIONS
11
Section 4.1
Amendment
11
Section 4.2
Protection of Right, Title and Interest in and to Receivables
11
Section 4.3
Governing Law; Consent to Jurisdiction; Waiver of Objection to Venue
12
Section 4.4
Waiver of Jury Trial
12
Section 4.5
Notices
12
Section 4.6
Severability of Provisions
12
Section 4.7
Assignment; Conveyance of Transferred Contracts and Second Step Transferred
Property to the Trust
12
Section 4.8
No Waiver; Cumulative Remedies
13
Section 4.9
Counterparts
13
Section 4.10
Third-Party Beneficiaries
13
Section 4.11
Merger and Integrations
13
Section 4.12
Headings
13
Section 4.13
Indemnification
13
Section 4.14
Limitation of Liability of Owner Trustee
14
Section 4.15
Survival
14
Section 4.16
Termination
14
EXHIBIT A Form of Second Step Contracts Assignment





i

--------------------------------------------------------------------------------



TRANSFER AGREEMENT
This TRANSFER AGREEMENT (as amended, restated, supplemented or otherwise
modified from time to time, this “Agreement”), dated as of August 7, 2018, is by
and between Carvana Auto Receivables Depositor LLC, a Delaware limited liability
company (“Carvana Auto”), as the seller (the “Seller”), and Sonoran Auto
Receivables Trust 2017-1 Term, a Delaware statutory trust (the “Trust”), as the
purchaser (the “Purchaser”).
AGREEMENTS
WHEREAS, Carvana, LLC, an Arizona limited liability company (“Carvana”), intends
to sell or otherwise transfer, on the date hereof, various assets including
automobile retail installment sale contracts, direct purchase money loans,
conditional sale contracts and related rights, to Carvana Auto, pursuant to the
Purchase Agreement, dated as of the date hereof (as amended, restated,
supplemented or otherwise modified from time to time, the “Purchase Agreement”),
between Carvana and Carvana Auto;
WHEREAS, the Seller is willing to sell, on the date hereof, such contracts and
related rights to the Purchaser pursuant to this Agreement;
WHEREAS, the Purchaser desires to purchase, on the date hereof, such contracts
and related rights, or interests therein owned by the Seller pursuant to this
Agreement;
WHEREAS, the Trust intends to fund its acquisition of such contracts and related
rights through indebtedness incurred by it pursuant to the Loan and Security
Agreement, dated as of the date hereof (as amended, restated, supplemented or
otherwise modified from time to time, the “Loan and Security Agreement”), among
the Trust, as borrower, Wells Fargo Bank, National Association, as collateral
custodian, account bank and administrative agent, Carvana, LLC, as trust
administrator, and the lenders from time to time party thereto; and
WHEREAS, Bridgecrest Credit Company, LLC, an Arizona limited liability company
(“Bridgecrest”), is willing to service such contracts in accordance with the
terms of the Servicing Agreement, dated as of the date hereof, between the Trust
and Bridgecrest.
NOW, THEREFORE, in consideration of the mutual agreements and subject to the
terms and conditions herein contained, each party agrees as follows for the
benefit of the other party:


1

--------------------------------------------------------------------------------



ARTICLE I
DEFINITIONS

Section 1.1 Definitions; Rules of Construction. Certain capitalized terms used
throughout this Agreement are defined above or in this Section 1.1. In addition,
capitalized terms used in this Agreement but not defined herein are defined in
and shall have the respective meanings assigned to them in Section 1.1 of the
Loan and Security Agreement. In the event that any term or provision contained
herein shall conflict with or be inconsistent with any term or provision
contained in the Loan and Security Agreement, the terms and provisions contained
herein shall govern with respect to this Agreement. All references herein to
“the Agreement” or “this Agreement” are to this Transfer Agreement as it may be
amended, supplemented or modified from time to time, and all references herein
to Articles and Sections are to Articles or Sections of this Agreement unless
otherwise specified. The rules of construction set forth in Sections 1.2, 1.3
and 1.4 of the Loan and Security Agreement shall be applicable to this Agreement
(and for such purposes only, references in those sections to the Loan and
Security Agreement (including references to “this Agreement”, “hereof”,
“hereunder” and words of like effect) shall be deemed to refer this Agreement).
“Eligible Contract” means, as of the Closing Date, any Transferred Contract that
satisfies each of the eligibility requirements set forth on Schedule A to the
Purchase Agreement.
“Financing Party” means the Trust and each other party identified or described
in this Agreement, the Purchase Agreement or the Loan and Security Agreement as
having an interest in any rights hereunder, as owner, trustee or secured party.
“Losses” shall have the meaning set forth in Section 4.13.
“Permitted Assign” means a Financing Party to whom the Purchaser or another
Financing Party has pledged or assigned any of its rights hereunder in
accordance with the Transaction Documents.
“Schedule of Receivables” means the schedule of Receivables included as Schedule
A to the Second Step Contracts Assignment.
“Second Step Contracts Assignment” shall have the meaning set forth in Section
2.1(b).
“Second Step Transferred Property” shall have the meaning set forth in Section
2.1(a).
“Transferred Contract” shall have the meaning set forth in Section 2.1(a).

ARTICLE II 
CONVEYANCE OF CONTRACTS


2

--------------------------------------------------------------------------------



Section 2.1 Conveyance of Contracts.
(a) On the date hereof, the Seller shall sell, transfer, assign and set over and
otherwise convey to the Purchaser and the Purchaser shall purchase from the
Seller, without recourse, all right, title and interest of the Seller in, to and
under the following property, whether now existing or hereafter created or
acquired (all of the property described in this Section 2.1(a) being
collectively referred to herein as the “Second Step Transferred Property”):
(i) the Receivables and the related Contracts identified on the Schedule of
Receivables delivered by the Seller to the Purchaser on or before the Closing
Date (each, a “Transferred Contract”), and any accounts or obligations evidenced
thereby, any guarantee thereof, all Collections and all monies due (including
any payments made under any guarantee or similar credit enhancement with respect
to any such Receivables) or to become due or received by any Person in payment
of any of the foregoing on or after the Cut-off Date;
(ii) the Financed Vehicles (including Financed Vehicles that have been
repossessed) or in any document or writing evidencing any security interest in
any Financed Vehicle and each security interest in each Financed Vehicle
securing each such Receivable, including all proceeds from any sale or other
disposition of such Financed Vehicles;
(iii) all Receivable Files, all Authoritative Copies, all Servicer Files and the
Schedule of Receivables, and all documents, agreements and instruments included
in the Receivable Files and Servicer Files;
(iv) all Records, documents and writings evidencing or related to the
Receivables or the Contracts;
(v) all rights to payment under all Insurance Policies with respect to a
Financed Vehicle, including any monies collected from whatever source in
connection with any default of an Obligor with respect to a Financed Vehicle and
any proceeds from claims or refunds of premiums on any Insurance Policy;
(vi) all guaranties, indemnities, warranties, insurance (and proceeds and
premium refunds thereof) and other agreements or arrangements of whatever
character from time to time supporting or securing payment of the Receivables,
whether pursuant to the related Contracts or otherwise;
(vii) all rights to payment under all service contracts and other contracts and
agreements associated with the Receivables;
(viii) all security interests, Liens, guaranties and other encumbrances in favor
of or assigned or transferred to the Seller in and to the Receivables and
Financed Vehicles;
(ix) all Liquidation Proceeds;

3

--------------------------------------------------------------------------------



(x) all right, title and interest of the Seller in, to and under (A) the
Purchase Agreement and (B) the First Step Contracts Assignment, including the
right of the Seller to cause Carvana to repurchase Receivables under the
circumstances specified in the Purchase Agreement; and
(xi) all income and proceeds of any of the foregoing.
(b) In connection with the purchase and sale of Second Step Transferred Property
hereunder, the Seller agrees, at its own expense, (i) to annotate and indicate
on its books and records (including any computer files) that the Transferred
Contracts were sold and transferred to the Purchaser pursuant to this Agreement,
(ii) to deliver to the Purchaser (or its designee) all Collections on the
Transferred Contracts, if any, received after the Cut-off Date, (iii) to deliver
to the Purchaser on or prior to the Closing Date an assignment in the form
attached hereto as Exhibit A (the “Second Step Contracts Assignment”); and (iv)
deliver to the Purchaser such other information, as may be reasonably requested
by the Purchaser.
(c) In consideration of the sale of the Transferred Contracts from the Seller to
the Purchaser as provided herein, the Purchaser shall pay to the Seller an
amount equal to the Receivables Purchase Price. A portion of such consideration
will be paid in immediately available funds and the remaining amount by the
issuance of the Certificates by the Purchaser to the Seller.
(d) The Purchaser hereby (i) acknowledges that the Seller has granted a
perpetual, non-exclusive, assignable, royalty-free license to use the
performance data relating to the Transferred Contracts, including the
information included in each Monthly Report, to Carvana, LLC and (ii) agrees
that it and its assigns shall be bound by the terms of such license to provide
such performance data and information to Carvana, LLC.

Section 2.2 Intent of the Parties. It is the intention of the parties that the
conveyance hereunder of the Transferred Contracts and the other Second Step
Transferred Property from the Seller to the Purchaser as provided in Section 2.1
be, and be construed as, an absolute sale, without recourse, of the Transferred
Contracts and other Second Step Transferred Property by the Seller to the
Purchaser, that the beneficial interest in and title to the Second Step
Transferred Property shall not be part of the Seller’s estate in the event of a
filing of a bankruptcy petition by or against the Seller under any bankruptcy
law and that the Seller does not guarantee collection of any Transferred
Contract. Furthermore, such conveyance is not intended to be a pledge of the
Transferred Contracts by the Seller to the Purchaser to secure a debt or other
obligation of the Seller. Although the parties intend that the sale, transfer,
assignment and other conveyance contemplated by this Agreement and the Second
Step Contracts Assignment to be an absolute sale, in the event such transfer and
assignment is deemed to be other than a sale, the parties intend and agree: (i)
that all filings described in this Agreement shall give the Purchaser a first
priority perfected security interest in, to and under the Second Step
Transferred Property and all proceeds thereof with respect to such transfer and
assignment; (ii) this Agreement, together with the Second Step Contracts
Assignment, shall be deemed to be the grant of, and the Seller hereby grants to
the Purchaser, a “security interest” within the meaning of Article 9 of the UCC
from the Seller to the Purchaser and the Trust and Administrative Agent as
assignees in all of the
4

--------------------------------------------------------------------------------



Seller’s right, title and interest in and to the Second Step Transferred
Property in order to secure its obligations hereunder with respect to such
transfer and assignment; (iii) this Agreement, together with the Second Step
Contracts Assignment, shall be a “security agreement” within the meaning of
Article 9 of the UCC for the purposes of such transfer and assignment; and (iv)
the Purchaser shall have all of the rights, powers and privileges of a secured
party under the UCC with respect to such transfer and assignment and the Second
Step Transferred Property related thereto.

ARTICLE III
REPRESENTATIONS AND WARRANTIES

Section 3.1 Representations and Warranties of the Seller.
(a) General Representations and Warranties. The Seller makes the following
representations and warranties to the Purchaser as of the date of this
Agreement, and on which representations and warranties the Purchaser shall rely
in acquiring the Transferred Contracts.
(i) Organization and Good Standing. The Seller has been duly organized, and is
validly existing as a limited liability company, in good standing under the laws
of the state of its formation, with all requisite limited liability company
power and authority to own or lease its properties and conduct its business as
such business is presently conducted, and the Seller had at all relevant times,
and now has all necessary power, authority and legal right to acquire, own and
sell the Transferred Contracts and other Second Step Transferred Property,
except for non-compliance which could not reasonably be expected to result in a
Material Adverse Effect with respect to the Seller.
(ii) Due Qualification. The Seller is duly qualified to do business and is in
good standing under the laws of each jurisdiction, and has obtained all
necessary licenses and approvals in all jurisdictions, in which the ownership or
lease of its property or the conduct of its business requires such
qualifications, licenses or approvals (including, as applicable, the
origination, purchase, sale, pledge and servicing of the Transferred Contracts),
except where the failure to so qualify or obtain such license or approval could
not reasonably be expected to result in a Material Adverse Effect.
(iii) Power and Authority; Due Authorization. The Seller (i) has all necessary
power, authority and legal right to (A) execute and deliver this Agreement, (B)
carry out the terms of this Agreement and (C) sell the Second Step Transferred
Property on the terms and conditions herein provided and (ii) has taken all
necessary action to authorize the execution, delivery and performance of this
Agreement and the sale of the Second Step Transferred Property on the terms and
conditions herein and therein provided.
(iv) Valid Sale, Binding Obligation. This Agreement and the Second Step
Contracts Assignment, when duly executed and delivered, shall constitute a valid
sale, transfer and assignment of the Transferred Contracts and other Second Step
Transferred Property to the Purchaser, enforceable against creditors of and
purchasers from the Seller; and this Agreement constitutes, and the Second Step
Contracts Assignment, when duly executed and
5

--------------------------------------------------------------------------------



delivered, shall constitute, a legal, valid and binding obligation of the Seller
enforceable in accordance with its terms, except as enforceability may be
limited by bankruptcy, receivership, conservatorship, insolvency, reorganization
or other similar laws affecting the enforcement of creditors’ rights in general
and by general principles of equity, regardless of whether such enforceability
is considered in a proceeding in equity or at law.
(v) No Violation. The consummation of the transactions contemplated by this
Agreement to which it is a party and the fulfillment of the terms hereof will
not (i) conflict with, result in any breach of any of the terms and provisions
of, or constitute (with or without notice or lapse of time or both) a default
under, the Seller’s Formation Documents, (ii) result in the creation or
imposition of any Lien upon any of the Seller’s properties, other than Permitted
Liens, or (iii) violate any Applicable Law; except, solely in the case of clause
(iii), where such failure to comply could not reasonably be expected to have a
Material Adverse Effect with respect to the Seller.
(vi) No Proceedings. There is no litigation, proceeding or investigation pending
or, to the best knowledge of the Seller, threatened against the Seller, before
any Governmental Authority (i) asserting the invalidity of this Agreement, (ii)
seeking to prevent the consummation of any of the transactions contemplated by
this Agreement or (iii) seeking any determination or ruling that would
reasonably be expected to have a Material Adverse Effect with respect to the
Seller.
(vii) No Consents. All approvals, authorizations, consents, orders, licenses or
other actions of any Person or of any Governmental Authority required for the
due execution, delivery and performance by the Seller of this Agreement have
been obtained except for non-compliance which could not reasonably be expected
to result in a Material Adverse Effect with respect to the Seller.
(viii) Bulk Sales. The execution, delivery and performance of this Agreement do
not require compliance with any “bulk sales” act or similar law by the Seller.
(ix) Solvency. The transactions under this Agreement do not and will not render
the Seller not Solvent.
(x) Taxes. The Seller has filed, caused to be filed, or received an extension of
time for filing that has not yet expired all federal and material state, local
or foreign tax returns that are required to be filed by it. The Seller has paid
or made adequate provisions for the payment of all federal or material amounts
of state, local or foreign Taxes and all material assessments made against it or
any of its property (other than any amount of Tax the validity of which is
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in accordance with GAAP have been provided on the
books of the Seller), and no tax lien has been filed and, to the Seller’s
knowledge, no claim is being asserted, with respect to any such Tax, fee or
other charge.
(xi) Reports Accurate. All information, exhibits, financial statements,
documents, books, records or reports (including the data file indicating
6

--------------------------------------------------------------------------------



characteristics of the initial pool of Transferred Contracts) furnished or to be
furnished by (or on behalf of) the Seller to the Purchaser, any Financing Party
or other designee under or in connection with this Agreement are true, correct
and complete in all material respects as of the date specified therein or the
date so furnished (as applicable).
(xii) Value Given. The Purchaser shall have given reasonably equivalent value to
the Seller in consideration for the transfer by the Seller to the Purchaser of
each of the Transferred Contracts and the related Second Step Transferred
Property under this Agreement.
(xiii) Accounting. The Seller accounts for the transfers to the Purchaser of
Transferred Contracts and related Second Step Transferred Property under this
Agreement as sales of such Transferred Contracts and related Second Step
Transferred Property in its books, records and financial statements, in each
case consistent with GAAP and with the requirements set forth herein, other than
for income tax and consolidated accounting purposes.
(xiv) Investment Company Act. The Seller is not an “investment company”
registered or required to be registered under the Investment Company Act.
(xv) ERISA. (i) No prohibited transactions or Reportable Events have occurred
with respect to any Pension Plan (if any), (ii) no notice of intent to terminate
a Pension Plan under Section 4041(c) of ERISA has been filed, nor has any
Pension Plan been terminated under Section 4041(c) of ERISA, nor has the Pension
Benefit Guaranty Corporation instituted proceedings to terminate, or appointed a
trustee to administer a Pension Plan and no event has occurred or condition
exists that might constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan,
and (iii) no liability under Title IV (other than accrued premiums to the
Pension Benefit Guaranty Corporation) has been incurred (whether or not
assessed), which individually or in the aggregate with respect to (i), (ii) and
(iii) above would reasonably be expected to have a Material Adverse Effect with
respect to the Seller.
(xvi) Anti-Corruption Laws and Sanctions. The Seller is in compliance with
Anti-Corruption Laws and applicable Sanctions. None of the Seller or, to the
knowledge of the Seller, any agent of the Seller that will act in any capacity
in connection with or benefit from the transactions contemplated by the
Transaction Documents, is a Sanctioned Person. None of the Receivables Purchase
Price, the use of proceeds of the Receivables Purchase Price or the transactions
contemplated by this Agreement will violate Anti-Corruption Laws or applicable
Sanctions.
(xvii) Good Title.
(A) Immediately prior to the conveyance of each Transferred Contract and the
related Second Step Transferred Property to the Purchaser pursuant to this
Agreement and the Second Step Contracts Assignment, the Seller had good and
marketable title thereto, free and clear of all Liens except for Permitted Liens
or those Liens that will be released simultaneously with the conveyance
hereunder.

7

--------------------------------------------------------------------------------



(B) Upon the conveyance of such Transferred Contract and the other related
Second Step Transferred Property to the Purchaser pursuant to this Agreement and
the Second Step Contracts Assignment, the Purchaser will be the sole owner of,
and have good, indefeasible and marketable title to such Transferred Contract
and other related Second Step Transferred Property, free and clear of any Lien
(other than Liens created hereunder, Permitted Liens or those Liens that will be
released simultaneously with the conveyance hereunder).
(xviii) Consents Obtained. As of the Closing Date, all consents, licenses,
approvals or authorizations of or registrations or declarations with any
Governmental Authority required to be obtained, effected or given by the Seller,
in connection with the origination, or purchase and sale pursuant to this
Agreement and the Second Step Contracts Assignment of such Transferred Contract
and the other related Second Step Transferred Property, either (x) have been
duly obtained, effected or given and are in full force and effect, or (y) as of
the date hereof, the Seller has properly completed and submitted all
applications, documents and other materials necessary to cause such consent,
license, approval, authorization, registration or declaration to be issued or
obtained and has paid all applicable fees and costs in connection therewith.
(b) Representations and Warranties Regarding the Transferred Contracts; Value
Given. Pursuant to Section 2.1(a)(x), the Seller assigns to the Purchaser all of
its right, title and interest in, to and under the Purchase Agreement. Such
assigned right, title and interest includes the benefit of the representations
and warranties of Carvana made to the Seller pursuant to Section 3.1(b) of the
Purchase Agreement. As of the Closing Date, the Seller hereby represents and
warrants to the Purchaser that the Seller has neither taken, nor caused,
instructed or authorized to be taken, any action which would cause such
representations and warranties of Carvana to be false or incorrect in any
material respect as of the Closing Date. The Seller further acknowledges that
the Purchaser and the Permitted Assigns rely on the representations and
warranties of the Seller under this Agreement and of Carvana under the Purchase
Agreement in, as applicable, accepting the Transferred Contracts and executing
and delivering the Loan and Security Agreement and the Certificates or
consummating the other transactions contemplated by the Transaction Documents.
(c) Repurchase of Transferred Contracts.
(i) In the event of a breach of any representation or warranty set forth in
Section 3.1(b) of the Purchase Agreement or Section 3.1(b) hereof, unless the
breach shall have been cured within thirty (30) days following discovery of the
breach or receipt of notice of such breach as the case may be, the Seller shall
no later than the second Payment Date after such discovery or receipt of notice
(1) repurchase from the Purchaser each Transferred Contract related to such
breach, by remitting to the Collection Account an amount equal to the Release
Price of each such Transferred Contract, or (2) in the event of a breach of any
representation or warranty set forth in Section 3.1(b) of the Purchase
Agreement, use reasonable efforts to enforce, at the direction of the Purchaser
(or, if so directed, cooperate with and assist the Purchaser in enforcing), the
obligations of Carvana under Section 3.1(c) of the Purchase
8

--------------------------------------------------------------------------------



Agreement to repurchase each Transferred Contract related to such breach by
remitting to the Collection Account an amount equal to the Release Price of each
such Transferred Contract. The Seller shall not interfere with or act to hinder
the Purchaser’s exercise of rights and remedies under this Section 3.1(c) or
under Section 3.1(c) or 4.10 of the Purchase Agreement.
(ii) The sole and exclusive remedy of the Purchaser with respect to a breach of
the Seller’s representations and warranties pursuant to Section 3.1(b) (other
than any indemnities available pursuant to Section 4.13) shall be to require the
Seller to repurchase each Transferred Contract related to such breach pursuant
to this Section 3.1(c).
(iii) Upon the Purchaser’s receipt in the Collection Account of any Release
Price, the applicable Transferred Contract and any and all related Second Step
Transferred Property shall be automatically and immediately assigned and
re-conveyed by the Purchaser to the Seller.
(d) Upon discovery by the Seller or by the Purchaser of a breach of any of the
foregoing representations and warranties set forth in Section 3.1(a) or Section
3.1(b) hereof or Section 3.1(a) or Section 3.1(b) of the Purchase Agreement, the
party discovering such breach shall give prompt written notice to the other
parties.

Section 3.2 Representations and Warranties of the Purchaser.
(a) The Purchaser makes the following representations and warranties to the
Seller as of the date of this Agreement, and on which representations and
warranties the Seller shall rely in selling the Receivables.
(i) Organization and Good Standing. The Purchaser has been duly organized, and
is validly existing as a statutory trust and in good standing under the laws of
the state of its formation, with all requisite power and authority to own or
lease its properties and to conduct its business as such business is presently
conducted and to enter into and perform its obligations pursuant to this
Agreement.
(ii) Power and Authority; Due Authorization. The Purchaser (i) has all necessary
power, authority and legal right to (A) execute and deliver this Agreement party
and (B) carry out the terms of this Agreement and (ii) has duly authorized by
all necessary action on its part the execution, delivery and performance of this
Agreement.
(iii) Binding Obligation. This Agreement constitutes a legal, valid and binding
obligation of the Purchaser enforceable against the Purchaser in accordance with
its terms.
(iv) No Violation. The consummation of the transactions contemplated by this
Agreement and the fulfillment of the terms hereof will not (i) conflict with,
result in any breach of any of the terms and provisions of, or constitute (with
or without notice or lapse of time or both) a default under, the Purchaser’s
Formation Documents, (ii) result in the creation or imposition of any Lien upon
any of the Purchaser’s properties, other than Permitted
9

--------------------------------------------------------------------------------



Liens, or (iii) violate any Applicable Law, in each case, except where such
failure to comply could not reasonably be expected to have a Material Adverse
Effect with respect to the Purchaser.
(v) No Proceedings. There is no litigation, proceeding or investigation pending
or, to the best knowledge of the Purchaser, threatened against the Purchaser,
before any Governmental Authority (i) asserting the invalidity of this
Agreement, (ii) seeking to prevent the consummation of any of the transactions
contemplated by this Agreement, (iii) challenging the enforceability of a
material portion of the Transferred Contracts or (iv) seeking any determination
or ruling that would reasonably be expected to have a Material Adverse Effect
with respect to the Purchaser.
(vi) No Consents. All approvals, authorizations, consents, orders or other
actions of any Person or of any Governmental Authority (if any) required for the
due execution, delivery and performance by the Purchaser of this Agreement have
been obtained.
(b) Upon discovery by the Seller or by the Purchaser of a breach of any of the
representations and warranties set forth in Section 3.2(a), the party
discovering such breach shall give prompt written notice to the other parties.

Section 3.3 Affirmative Covenants of the Seller. The Seller hereby covenants as
to the Transferred Contracts the Seller has sold to the Purchaser hereby that:
(a) Delivery of Payments. The Seller shall promptly, but in no event later than
two (2) Business Days after receipt thereof, transfer all Collections received
by it after the Cut-off Date with respect to any Transferred Contract or the
related Second Step Transferred Property to, or at the direction of, the
Purchaser.
(b) Compliance. The Seller will comply, in all material respects, with all
Applicable Laws, acts, rules, regulations, orders, decrees and directions of any
Governmental Authority applicable to the Seller or the Transferred Contracts or
other Second Step Transferred Property or any part thereof; provided, however,
that the Seller may contest any Applicable Law, act, regulation, order, decree
or direction in any reasonable manner which shall not materially and adversely
affect the rights of the Purchaser in any of the Transferred Contracts or other
Second Step Transferred Property.
(c) Keeping of Records and Books of Account. The Seller shall maintain and
implement administrative and operating procedures, and keep and maintain all
documents, books, records and other information, reasonably necessary or
advisable for the collection of all Transferred Contracts and other Second Step
Transferred Property.

Section 3.4 Negative Covenants of the Seller. The Seller hereby covenants as to
the Transferred Contracts the Seller has sold to the Purchaser hereby that:
(a) Contracts Not to be Evidenced by Instruments. The Seller shall take no
action to cause any Transferred Contract that is not, as of the Closing Date,
evidenced by an Instrument, to be so evidenced except in connection with the
enforcement or collection of such Transferred Contract.

10

--------------------------------------------------------------------------------



(b) Security Interests. The Seller shall not sell, pledge, assign or transfer to
any other Person, or grant, create, incur, assume or suffer to exist any Lien
(other than Permitted Liens) on any portion of the Transferred Contracts or
other Second Step Transferred Property, whether now existing or hereafter
transferred hereunder, or any interest therein, and the Seller shall not sell,
pledge, assign or suffer to exist any Lien on its interest, if any, hereunder.
The Seller shall promptly notify the Purchaser of the existence of any Lien
(other than Permitted Liens) on any portion of the Transferred Contracts or
other Second Step Transferred Property and the Seller shall defend the right,
title and interest of the Purchaser (and the Permitted Assigns) in, to and under
such Transferred Contracts and other Second Step Transferred Property, against
all claims of third parties; provided, however, that nothing in this subsection
shall prevent or be deemed to prohibit the Seller from suffering to exist
Permitted Liens upon any portion of the Second Step Transferred Property.
(c) Sale Treatment. The Seller shall not account for or treat (whether in the
Seller’s financial statements or otherwise) the transactions contemplated by
this Agreement in any manner other than as the sale, or absolute assignment, of
the Transferred Contracts and other Second Step Transferred Property by the
Seller to the Purchaser other than for income tax and consolidated accounting
purposes.

ARTICLE IV
MISCELLANEOUS PROVISIONS

Section 4.1 Amendment. This Agreement may be amended, waived, supplemented or
modified only with 10 Business Days’ prior written notice to KBRA and by a
written amendment duly executed and delivered by the Seller and the Purchaser
(subject to any expressly applicable amendment provision of the Transaction
Documents) and, in each case, with the prior written consent of the
Administrative Agent (acting at the direction of the Required Lenders).

Section 4.2 Protection of Right, Title and Interest in and to Receivables.
(a) The Seller, at its expense, shall cause all financing statements and
continuation statements, amendments, assignments and any other necessary
documents and notices, covering or evidencing the Purchaser’s right, title and
interest in and to the Transferred Contracts and other Second Step Transferred
Property to be promptly recorded, registered and filed, and at all times to be
kept recorded, registered and filed, and take such other action, all in such
manner and in such places as may be required by law, or as the Purchaser may
reasonably request, fully to preserve and protect the right, title and interest
of the Purchaser (and the Permitted Assigns) hereunder in and to all of the
Transferred Contracts and such other Second Step Transferred Property. The
Seller shall deliver to the Purchaser file-stamped copies of, or filing receipts
for, any document recorded, registered or filed as provided above, as soon as
available following such recording, registration or filing. The Purchaser shall
cooperate fully with the Seller in connection with the obligations set forth
above and will execute any and all documents reasonably required or requested to
fulfill the intent of this subsection.

11

--------------------------------------------------------------------------------



(b) The Seller shall not change its State of formation or its name, identity or
entity structure, unless it shall give the Purchaser written notice thereof at
no later than (10) days prior to such change.
(c) The Seller shall give the Purchaser notice no later than ten (10) days after
any relocation of its principal place of business or chief executive office.
(d) The Seller shall maintain its respective computer systems relating to loan
record keeping so that, from and after the time of sale under this Agreement of
any Transferred Contract, the Seller’s master computer records (including any
backup archives) that refer to a Transferred Contract shall indicate clearly the
interest of the Purchaser (or its Permitted Assign).

Section 4.3 Governing Law; Consent to Jurisdiction; Waiver of Objection to
Venue. THIS AGREEMENT AND THE SECOND STEP CONTRACTS ASSIGNMENT SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (WITHOUT
REFERENCE TO ITS CONFLICT OF LAWS PROVISIONS (OTHER THAN §§5-1401 AND 5-1402 OF
THE NEW YORK GENERAL OBLIGATIONS LAW)). EACH OF THE PARTIES HERETO HEREBY AGREES
TO THE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK, LOCATED IN THE
BOROUGH OF MANHATTAN AND THE FEDERAL COURTS LOCATED WITHIN THE STATE OF NEW YORK
IN THE BOROUGH OF MANHATTAN. EACH OF THE PARTIES HERETO HEREBY WAIVES ANY
OBJECTION BASED ON FORUM NON CONVENIENS, AND ANY OBJECTION TO VENUE OF ANY
ACTION INSTITUTED HEREUNDER OR UNDER THE SECOND STEP CONTRACTS ASSIGNMENT IN ANY
OF THE AFOREMENTIONED COURTS AND CONSENTS TO THE GRANTING OF SUCH LEGAL OR
EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT.

Section 4.4 Waiver of Jury Trial. TO THE EXTENT PERMITTED BY APPLICABLE LAW,
EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN
RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE BETWEEN
THE PARTIES HERETO ARISING OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO
THE RELATIONSHIP BETWEEN ANY OF THEM IN CONNECTION WITH THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY. INSTEAD, ANY SUCH DISPUTE RESOLVED IN COURT
WILL BE RESOLVED IN A BENCH TRIAL WITHOUT A JURY.

Section 4.5 Notices. All demands, notices and communications upon or to the
Seller or Purchaser under this Agreement shall be delivered as specified in
Section 14.2 in the Loan and Security Agreement.

Section 4.6 Severability of Provisions. If any one or more of the covenants,
agreements, provisions or terms of this Agreement shall for any reason
whatsoever be held invalid, then such covenants, agreements, provisions or terms
shall be deemed severable from the remaining covenants, agreements, provisions
and terms of this Agreement and shall in no way affect the validity or
unenforceability of the other provisions of this Agreement.

Section 4.7 Assignment; Conveyance of Transferred Contracts and Second Step
Transferred Property to the Trust. This Agreement may not be assigned by the
Purchaser or the Seller except as contemplated by this Section 4.7. The Seller
acknowledges that the
12

--------------------------------------------------------------------------------



Purchaser (or any Permitted Assign) may, pursuant to certain agreements, convey
the Transferred Contracts and the other Second Step Transferred Property,
together with certain rights under this Agreement, to Financing Parties pursuant
to the Loan and Security Agreement. The Seller acknowledges and consents to such
conveyance and waives any further notice thereof.

Section 4.8 No Waiver; Cumulative Remedies. No failure to exercise and no delay
in exercising, on the part of the Purchaser or the Seller, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
herein provided are cumulative and not exhaustive of any rights, remedies,
powers and privileges provided by law.

Section 4.9 Counterparts. This Agreement may be executed in two (2) or more
counterparts (and by different parties on separate counterparts), each of which
shall be an original, but all of which together shall constitute one and the
same instrument. Delivery of an executed counterpart of this Agreement by email
or facsimile shall be effective as delivery of a manually executed counterpart
of this Agreement.

Section 4.10 Third-Party Beneficiaries. This Agreement will inure to the benefit
of and be binding upon the parties hereto and shall inure to the benefit of the
Permitted Assigns, and each such Permitted Assign shall be considered to be a
third party beneficiary hereof. In furtherance of the foregoing, Permitted
Assigns may enforce the duties and obligations of the Seller under this
Agreement against the Seller (whether in the name and place of the Purchaser or
in their own name) for the benefit of the applicable Permitted Assigns. The
Administrative Agent shall be a third party beneficiary hereto. Except as
otherwise provided in this Agreement, no other Person will have any right or
obligation hereunder.

Section 4.11 Merger and Integration. Except as specifically stated otherwise
herein, this Agreement sets forth the entire understanding of the parties
relating to the subject matter hereof, and all prior understandings, written or
oral, are superseded by this Agreement. This Agreement may not be modified,
amended, waived or supplemented except as provided herein.

Section 4.12 Headings. The headings herein are for purposes of references only
and shall not otherwise affect the meaning or interpretation of any provision
hereof.

Section 4.13 Indemnification. The Seller shall indemnify the Purchaser, each
Lender and the Administrative Agent, and their respective directors, officers,
employees, and agents (the “Indemnified Parties”) against any and all losses,
claims, damages (including punitive damages), liabilities or expenses (including
reasonable legal and accounting fees and expenses) (collectively, “Losses”), as
incurred (payable promptly upon written request), for or on account of or
arising from or in connection with or as a result of this Agreement or any other
Transaction Document, including (w) the sale by the Seller of the Transferred
Contracts or the other Second Step Transferred Property, (x) any breach of any
representation, warranty or covenant of the Seller in this Agreement, the other
Transaction Documents or in any certificate or other written material delivered
pursuant hereto or thereto, (y) the failure by the Seller to comply with
Applicable Law or (z) any litigation, claim, proceeding or investigation before
any Governmental Authority (1) relating to arising from this Agreement, the
other Transaction Documents or the transactions contemplated hereby and thereby
or (2) relating to the Seller in which any Indemnified Party becomes involved as
a result of the transactions contemplated by
13

--------------------------------------------------------------------------------



the Transaction Documents, as applicable, including any judgment, award,
settlement, reasonable and documented out of pocket external attorneys’ fees and
other out of pocket costs or expenses incurred in connection with any such
litigation, claim, proceeding or investigation. Notwithstanding the foregoing,
such indemnity shall not be available to an Indemnified Party to the extent that
such Losses (A) have resulted from the gross negligence, bad faith, fraud or
willful misconduct of the Indemnified Party or (B) arise primarily due to the
deterioration in the credit quality or market value of the Transferred
Contracts, Financed Vehicles or other Second Step Transferred Property (or the
underlying Obligors thereunder) or otherwise constituting credit recourse for
the failure of an Obligor to pay any amount owing with respect to any Second
Step Transferred Property.

Section 4.14 Limitation of Liability of Owner Trustee. It is expressly
understood and agreed by the parties hereto that (a) this Agreement is executed
and delivered by Wilmington Trust, National Association (“WTNA”), not
individually or personally but solely as Owner Trustee of the Purchaser, in the
exercise of the powers and authority conferred and vested in it, (b) each of the
representations, undertakings and agreements herein made on the part of the
Purchaser is made and intended not as personal representations, undertakings and
agreements by WTNA but is made and intended for the purpose of binding only the
Purchaser, (c) nothing herein contained shall be construed as creating any
liability on WTNA, individually or personally, to perform any covenant either
expressed or implied contained herein of the Purchaser, all such liability, if
any, being expressly waived by the parties hereto and by any Person claiming by,
through or under the parties hereto, (d) WTNA has made no investigation as to
the accuracy or completeness of any representations and warranties made by the
Purchaser in this letter and (e) under no circumstances shall WTNA be personally
liable for the payment of any indebtedness or expenses of the Purchaser or be
liable for the breach or failure of any obligation, representation, warranty or
covenant made or undertaken by the Trust under this letter or any other
transaction documents.

Section 4.15 Survival. All representations, warranties, covenants, indemnities
and other provisions made by the Seller herein or in connection herewith shall
be considered to have been relied upon by the Purchaser, and shall survive the
execution and delivery of this Agreement. The terms of Section 4.13 shall
survive the termination or assignment of this Agreement.

Section 4.16 Termination. The Purchaser may not terminate this Agreement until
on or after the later of the Termination Date under the Loan and Security
Agreement and the date as of which all Obligations have been indefeasibly paid
in full.
[REMAINDER OF PAGE IS INTENTIONALLY LEFT BLANK]


14

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers as of the day and year first above
written.
CARVANA AUTO RECEIVABLES DEPOSITOR LLC,
as Seller
By:
/s/ Paul Breaux Name: Paul Breaux Title: Vice President, General Counsel, and
Secretary 
SONORAN AUTO RECEIVABLES TRUST 2017-1 TERM,
as Purchaser
By:
WILMINGTON TRUST, NATIONAL ASSOCIATION, not in its individual capacity but
solely as Owner Trustee
By:
/s/ Nancy E. Hagner Name: Nancy E. Hagner Title: Assistant Vice President 





15

--------------------------------------------------------------------------------



EXHIBIT A
FORM OF 
SECOND STEP CONTRACTS ASSIGNMENT 
PURSUANT TO TRANSFER AGREEMENT
On __________, 201___, for value received, in accordance with the Transfer
Agreement, dated as of August 7, 2018 (as amended, modified or supplemented from
time to time, the “Transfer Agreement”), between Carvana Auto Receivables
Depositor LLC, a Delaware limited liability company (the “Seller”), and Sonoran
Auto Receivables Trust 2017-1 Term, a Delaware statutory trust (the
“Purchaser”), the Seller does hereby sell, assign, transfer and otherwise convey
unto the Purchaser, without recourse,
(i) the Receivables and the related Contracts identified on the Schedule of
Receivables delivered by the Seller to the Purchaser on or before the Closing
Date (each, a “Transferred Contract”), and any accounts or obligations evidenced
thereby, any guarantee thereof, all Collections and all monies due (including
any payments made under any guarantee or similar credit enhancement with respect
to any such Receivables) or to become due or received by any Person in payment
of any of the foregoing on or after the Cut-off Date;
(ii) the Financed Vehicles (including Financed Vehicles that have been
repossessed) or in any document or writing evidencing any security interest in
any Financed Vehicle and each security interest in each Financed Vehicle
securing each such Receivable, including all proceeds from any sale or other
disposition of such Financed Vehicles;
(iii) all Receivable Files, all Authoritative Copies, all Servicer Files and the
Schedule of Receivables, and all documents, agreements and instruments included
in the Receivable Files and Servicer Files;
(iv) all Records, documents and writings evidencing or related to the
Receivables or the Contracts;
(v) all rights to payment under all Insurance Policies with respect to a
Financed Vehicle, including any monies collected from whatever source in
connection with any default of an Obligor with respect to a Financed Vehicle and
any proceeds from claims or refunds of premiums on any Insurance Policy;
(vi) all guaranties, indemnities, warranties, insurance (and proceeds and
premium refunds thereof) and other agreements or arrangements of whatever
character from time to time supporting or securing payment of the Receivables,
whether pursuant to the related Contracts or otherwise;

A-1

--------------------------------------------------------------------------------



(vii) all rights to payment under all service contracts and other contracts and
agreements associated with the Receivables;
(viii) all security interests, Liens, guaranties and other encumbrances in favor
of or assigned or transferred to the Seller in and to the Receivables and
Financed Vehicles;
(ix) all Liquidation Proceeds;
(x) all right, title and interest of the Seller in, to and under (A) the
Purchase Agreement and (B) the First Step Contracts Assignment, including the
right of the Seller to cause Carvana to repurchase Receivables under the
circumstances specified in the Purchase Agreement; and
(xi) the proceeds of any of the foregoing.
It is the intention of the Seller and the Purchaser that the transfer and
assignment of Transferred Contracts contemplated by the Transfer Agreement and
this Second Step Contracts Assignment shall constitute an absolute and
irrevocable sale of the Transferred Contracts from the Seller to the Purchaser
so that the beneficial interest in and title to the Transferred Contracts and
the other related Second Step Transferred Property shall not be part of the
Seller’s estate in the event of the filing of a petition for insolvency,
receivership or conservatorship by or against the Seller or placement into
receivership or conservatorship of the Seller under any relevant bankruptcy,
insolvency, receivership or conservatorship law.
The foregoing transfer and assignment of Transferred Contracts contemplated by
the Transfer Agreement and this Second Step Contracts Assignment does not
constitute and is not intended to result in any assumption by the Purchaser of
any obligation of the Seller, the Servicer or any other Person to the Obligors,
insurers or any other Person in connection with the Transferred Contracts or the
other related Second Step Transferred Property, including any insurance policies
or any agreement or instrument relating to any of them.
THIS SECOND STEP CONTRACTS ASSIGNMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (WITHOUT REFERENCE TO ITS
CONFLICT OF LAWS PROVISIONS (OTHER THAN §§5-1401 AND 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW)).
This Second Step Contracts Assignment is made pursuant to and upon the
representations, warranties and agreements on the part of the undersigned
contained in the Transfer Agreement and is to be governed by the Transfer
Agreement.
Capitalized terms used herein and not otherwise defined herein shall have the
meaning assigned to them in the Transfer Agreement.
* * * * *

A-2

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has caused this Second Step Contracts
Assignment to be duly executed as of the day and year first written above.
CARVANA AUTO RECEIVABLES LLC
By:
/s/
Name:
Title:






A-3

--------------------------------------------------------------------------------



SCHEDULE A TO THE SECOND STEP CONTRACTS ASSIGNMENT
SECOND STEP SCHEDULE OF RECEIVABLES
The Second Step Schedule of Receivables is on file at the offices of:
1. The Administrative Agent
2. The Servicer
3. The Seller
4. The Purchaser
A-4